Title: General Orders, 24 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 24th 1776.
Parole Virginia.Countersign Wales.


Each Brigadier, with the Colonel and commanding officer[s] of the several Regiments, in his Brigade, are to meet and estimate the quantity of paper, absolutely necessary to serve a Regiment for Returns, and other public Uses for a Month, and make report thereof to the General at Orderly time on Friday next, that the Quarter Master General may be directed to provide & deliver the same Monthly to the Colonels, for the use of their respective regiments.
The General being sensible of the difficulty, and expence of providing Cloaths, of almost any kind, for the Troops, feels an unwillingness to recommend, much more to order, any kind of Uniform, but as it is absolutely necessary that men should have Cloaths and appear decent and tight, he earnestly encourages the use of Hunting Shirts, with long Breeches, made of the same Cloth, Gaiter fashion about the Legs, to all those yet unprovided. No Dress can be had cheaper, nor more convenient, as the Wearer may be cool in warm weather, and warm in cool weather by putting on under-Cloaths which will not change the outward dress, Winter or Summer—Besides which it is a dress justly supposed to carry no small terror to the enemy, who think every such person a complete marksman.
